department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list a c y c ‘ti ep ral ta kakkkkewkkakkekike kkk kk ‘ideo oo keke legend taxpayer ira a ira b eee etter st hina rie mheg arnis account a edad amount amount ea tale atalelaelaelaelatlael getta financial_institution a dear werke kkkkkkkkkk this is in response to your request dated as supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on a trustee to trustee transfer from her individual_retirement_account ira a totaling amount and a trustee to trustee transfer from ira b of amount occurred with both transfers going into account a both ira a and ira b and account a were held by financial_institution a taxpayer a asserts that her purpose in requesting the two transfers was to combine the two iras into one ira within a grantor_trust taxpayer a asserts that neither amount nor amount have been used for any other purpose taxpayer a represents that her financial advisor believed that a trustee to trustee transfer from ira a of amount and a trustee to trustee transfer from ira b of amount could be effected in order to place the funds into an ira within a grantor_trust benefitting taxpayer a taxpayer a’s financial advisor requested that ira a and ira b be rolled over into an ira within a grantor_trust also maintained by financial_institution a despite the advisor’s instructions a broker representative from financial_institution a did not roll the funds over into an ira within a grantor_trust but correctly determined that a grantor_trust could not be the owner of an ira instead the funds were directly transferred from ira a and ira b into account a a standard non-ira account maintained within a grantor_trust upon discovering in the following year that amount and amount were complete distributions taxpayer a requested an additional days be granted to place amount and amount the original amounts in ira a and ira b respectively into an ira in taxpayer a’s name based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount and amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the failure of her financial advisor and representatives of financial_institution a to provide taxpayer a with correct information regarding ira_rollovers and grantor trusts therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira a and amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount and amount into an eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount and amount will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number at _ please address all correspondence to aekkkkkkkk naka sincerely yours cull a uetkirs carlton a watkins manager employee_plans technical group
